134 F.3d 382
98 CJ C.A.R. 173
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Thomas A. HOLDSWORTH, Plaintiff-Appellant,v.Linda L. STONEBURNER, Defendant-Appellee.
No. 97-1199.
United States Court of Appeals, Tenth Circuit.
Jan. 9, 1998.

Before BRORBY, EBEL, and KELLY, Circuit Judges.**


1
ORDER AND JUDGMENT*


2
Mr. Holdsworth, appearing pro se and in forma pauperis, appeals from the dismissal of his action for compensatory damages against an official of the Social Security Administration (SSA).  The district court dismissed the action for failure to exhaust administrative remedies, see I R. doc. 9, and then denied reconsideration, noting that the action had become moot because Mr. Holdsworth had obtained relief from SSA, see I R. doc. 22.  On appeal, Mr. Holdsworth contends that the district court should have considered his claim for compensatory damages arising from the SSA's initial denial of his application for certain benefits.  Even assuming that this claim was before the district court, such relief is barred.  See Schweiker v. Chilicky, 487 U.S. 412, 428-29 (1988);  see also 42 U.S.C. §§ 405(g) & (h).  Nor are damages available under § 504 of the Rehabilitation Act, 29 U.S.C. § 794(a).  See Lane v. Pena, 116 S.Ct. 2092, 2097 (1996).


3
AFFIRMED. Defendant-Appellee's motion to strike the names of parties not named below from the caption of Mr. Holdsworth's opening brief is GRANTED.  The mandate shall issue forthwith.



**
 After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument


*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3